Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 and 7 recite the limitations a cap layer of beryllium doped Group II-Nitride material disposed on an upper one of the pair of stacked Group III-Nitride layers, such cay layer of Beryllium doped Group III-Nitride material extending from an ohmic contact region of the source electrode to an ohmic contact region of the drain electrode, such cap layer having a uniform thickness less than one fourth of the thickness of the upper one of the pair of stacked Group III-Nitride layers. The closest prior art reference discloses forming the Beryllium doped Group III-Nitride material extending from an ohmic contact region but does not disclose than the cap layer has a thickness of less than one forth the thickness of the upper one of the pair of stacked Group III-Nitride layers. Pg. 6 lines 16-19 of the specification discloses It is noted that the purpose of a beryllium doped Group II-Nitride cap layer on top of a depletion mode HEMT in this application is to increase Schottky barrier height of a gate contact with the depletion mode HEMT. The thickness of beryllium doped Group III-Nitride cap layer above the barrier layer of the depletion mode HEMT should be less than one fourth the thickness of the barrier layer to maintain the charge density in the 2DEG of the depletion mode HEMT. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 2-6 and 8-10 depend from these claims and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/12/22